19 So.3d 441 (2009)
William BARROSO, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-1705.
District Court of Appeal of Florida, Fifth District.
October 9, 2009.
William Barroso, Madison, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
William Barroso filed a petition for writ of mandamus due to the delay in receiving a ruling on his rule 3.850 motion to vacate judgment and sentence. The rule 3.850 motion was provided to prison officials for mailing on March 7, 2008. The circuit court did not order the State to file a response until after the rule 3.850 motion had been pending for over a year. The court ordered the State to file a response within sixty days of June 11, 2009, and then on August 17, 2009, granted an extension of one hundred twenty days so the court reporter could complete transcripts requested by the State.
As the rule 3.850 motion has been pending for over a year, Barroso has established an unreasonable delay in obtaining a ruling on his postconviction motion. See Feliciano v. State, 994 So.2d 425 (Fla. 5th DCA 2008); Aumiller v. State, 988 So.2d 1239 (Fla. 5th DCA 2008). The petition is granted and the circuit judge to whom this case is assigned is directed to rule on Barroso's rule 3.850 motion within thirty days following the receipt of this opinion or within ninety days if an evidentiary hearing is required.
PETITION GRANTED.
SAWAYA, PALMER and LAWSON, JJ., concur.